Citation Nr: 1024387	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $4,201.46, to 
include the preliminary issue of the validity of the debt. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for waiver of recovery of an overpayment of 
$4,201.46 in VA disability compensation.


FINDINGS OF FACT

1.  Effective from January 24, 1979, the Veteran was paid VA 
disability compensation benefits.  Notice of his entitlement 
was accompanied by information which set forth factors 
affecting the right to payment.

2.  In September 2006, the RO reduced compensation payments 
effective May 3, 1996, resulting in an overpayment of 
$4,201.46.

3.  There was no fraud, misrepresentation, or bad faith on 
the part of the Veteran.

4.  The overpayment resulted from the actions of the Veteran; 
there was no fault on the part of VA.

5.  Recovery of the assessed overpayment would not deprive 
the Veteran of the ability to provide for basic necessities.

6.  Waiver of the assessed overpayment would unjustly enrich 
the Veteran.

7.  The Veteran's assets and income, with consideration of 
the cost of life's basic necessities, are sufficient to 
permit repayment of the amount of the overpayment 
indebtedness of $4,201.46 without resulting in excessive 
financial difficulty, and collection of the indebtedness 
would not defeat the purposes of the award of VA benefits, or 
otherwise be inequitable.

8.  There is no indication that the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits in the 
calculated amount of $4,201.46 was properly created.  38 
U.S.C.A. §§ 1503, 1521, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.23, 3.271, 3.272 (2009).

2.  The recovery of the overpayment of VA disability 
compensation benefits in the amount of $4,201.46 is not 
against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 1.963(a), 1.965(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA). Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).

II.  Waiver of Overpayment

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

The record reflects that the Veteran has been in receipt of 
VA disability benefits since October 28, 1977 for service 
connection of traumatic arthritis of the right knee.  In 
January 1981, the Veteran's benefits were discontinued due to 
his failure to report to a VA examination.  Subsequently, in 
April 1981, the Veteran's benefits were restored.  The record 
also reflects that while notice of his entitlement was 
accompanied by information which set forth factors affecting 
the right to payment, the Veteran was not specifically 
notified that he should inform VA of his incarceration in the 
event that he became incarcerated, nor is there evidence 
demonstrating that the Veteran was informed that his 
disability compensation benefits would be reduced in the 
event of his incarceration.  



The Veteran was incarcerated on March 12, 1996, for the 
conviction of two first degree felonies.  The Veteran 
acknowledges that he did not inform VA of his incarceration 
in a timely manner, as a result of his ignorance as to that 
requirement. His ignorance, however, is immaterial in 
establishing whether an overpayment of benefits was created 
as a result of his failure to notify VA of his incarceration. 
In addition, the Veteran should have notified VA of his 
relocation and change of address while receiving benefits.  
Because VA was unaware of the Veteran's incarceration from 
the day he was incarcerated (March 12, 1996) until the date a 
Social Security Administration match was completed (June 17, 
2002), the Veteran's disability compensation was not reduced 
on a timely basis, resulting in an overpayment of VA 
disability compensation from the date of his incarceration, 
in the amount of $4,201.46.  38 U.S.C.A. § 1505(a) (West 
2002); 38 C.F.R. § 3.666 (2009); Latham v. Brown, 4 Vet. App. 
265 (1993) (no pension under public or private laws 
administered by VA shall be paid to or for an individual who 
has been imprisoned in a Federal, State, or local penal 
institution as a result of conviction of a felony or 
misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends).  Had VA received 
timely notification of his incarceration, an overpayment of 
benefits would not have been created.  The Board thus 
concludes that the overpayment of $4,201.46 was properly 
created because the Veteran received benefits to which he was 
not legally entitled.

The Veteran requested a waiver of recovery of the overpayment 
of compensation benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of the overpayment, he meets the basic 
eligibility requirements for a waiver of recovery of his VA 
indebtedness.  The Board thus turns to the merits of the 
Veteran's claim.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.963(b)(2) (2009).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2009).  The phrase equity and good conscience means 
the arrival at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements (which are not intended to 
be all-inclusive): (1) fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) defeat of the purpose of an 
existing benefit to the appellant, (5) unjust enrichment of 
the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.965(a) (2009).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2009).
 
In September 2006, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the 
presence of fraud, misrepresentation, or bad faith on the 
part of the Veteran in the creation of the overpayment of VA 
compensation benefits.  The Veteran has stated that he was 
unaware that he was required to notify VA in the event of his 
incarceration, and the record does not reflect that he was so 
notified.  Because it appears that the Veteran was in fact 
unaware that he was supposed to notify VA of his 
incarceration, and there is otherwise no evidence that the 
Veteran intended to deceive VA or seek unfair advantage, the 
Board finds no evidence of fraud, misrepresentation, or bad 
faith on the part of the Veteran in the creation of this 
overpayment.  There are, therefore, no mandatory bars to 
waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).  In determining whether the recovery of the 
overpayment would be against equity and good conscience, the 
first consideration is whether the veteran was at fault in 
the creation of the overpayment.  In this case, the Board 
finds that the Veteran was predominantly at fault in the 
creation of the overpayment.  The record reflects that the 
Veteran has been in receipt of VA disability benefits since 
January 24, 1979.  The Board acknowledges that there is no 
evidence that the Veteran was ever informed that he should 
notify VA in the event of his incarceration.  However, the 
fact remains that the Veteran bears a greater fault than VA, 
as he continued to accept benefits to which he was not 
entitled.  Furthermore, his incarceration was the result of 
violation of laws and conviction, for which he also bears 
fault.  The question of fault is a different question than 
that of fraud or bad faith.  Persons dealing with the 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of 
whether the individual has actual knowledge of the 
regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the 
Veteran may be charged with knowledge of an agency regulation 
of which he had no actual notice, in this case that it was 
his duty to notify VA of his incarceration, he is at fault in 
the creation of the debt.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA. 38 C.F.R. § 1.965(a)(2). The Board finds 
that the Veteran's fault is mitigated to a degree by the 
failure of VA to document that it provided written 
notification of the need to notify VA in case of 
incarceration.  VA also acted promptly once it became aware 
of the overpayment; and taken as a whole, the fault on the 
part of the VA does not outweigh the fault on the part of the 
Veteran in the creation of the debt.  This weighs against a 
finding that recovery of the overpayment would be against 
equity and good conscience.

The next question for consideration is whether collection of 
the debt would cause the Veteran undue financial hardship.  
The Board finds that it would not.  In numerous written 
statements, the Veteran has indicated that collection of the 
overpayment would cause him undue financial hardship.  
However, as the Veteran has been incarcerated, it is presumed 
that his basic needs of food, clothing, and shelter have been 
met at government expense.  In light of these factors, the 
Board finds that the recovery of the overpayment would not 
deprive the Veteran of the basic necessities of life or 
result in undue financial hardship for him.  This also weighs 
against a finding that recovery of the overpayment would be 
against equity and good conscience.

The next question for consideration is whether the recovery 
of the overpayment would defeat the purpose for which the 
benefits were intended.  In this case, the purpose of VA 
compensation benefits would not be defeated.  The purpose of 
disability compensation benefits is to assist persons who 
have an impaired earning capacity due to a service-connected 
disability.  In light of the purpose underlying such 
benefits, the Board finds that repayment of the debt at issue 
in this case would not conflict with the objective underlying 
the benefits, as the Veteran's employability is not at issue 
during his incarceration, and his basic necessities have been 
provided for during his incarceration.  Furthermore, the 
regulations specifically provide that compensation will be 
reduced while a veteran is incarcerated.  Thus, continued 
repayment of the debt would not nullify the purpose for which 
the disability compensation benefits were intended, since the 
Veteran will not be deprived of basic necessities such as 
food and shelter.  38 C.F.R. § 1.965(a)(4).

The Board also finds that failure to make restitution would 
unfairly enrich the Veteran because he received monetary 
benefits to which he was not entitled.  VA continued to make 
compensation payments at an increased rate (not the reduced 
rate as required by regulation) after the Veteran was 
incarcerated for the conviction of a felony.  The additional 
amount was not warranted after the Veteran became 
incarcerated.  Under such circumstances, to allow the Veteran 
to retain the overpaid compensation would constitute unjust 
enrichment.

Finally, the Board must consider whether reliance on the 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  The Veteran has not 
contended, nor does the evidence show, that he relinquished a 
valuable right or incurred a legal obligation in reliance on 
VA continuing to pay compensation at a non-reduced rate.  Nor 
does the record reveal other factors which make recovery of 
the overpayment inequitable.

In sum, the Board finds that the principles of equity and 
good conscience would not be violated if VA were to recover 
the overpayment in question.  The Veteran has been found to 
be at fault in the creation of the debt, and the retention of 
the overpayment would therefore unfairly enrich him.  
Moreover, repayment of the debt would not deprive the Veteran 
of the ability to provide for basic necessities of life, nor 
would recovery of the overpayment defeat the purpose for 
which the benefits were intended.  Lastly, the Veteran has 
not relinquished a valuable right or incurred a legal 
obligation in reliance on the overpayment of his VA benefits.  
Accordingly, a waiver of recovery of the overpayment of VA 
compensation benefits is not warranted.  As the preponderance 
of the evidence is against the claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).



ORDER

Waiver of the recovery of overpayment of VA disability 
compensation in the amount of $4,201.46 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


